       Case 2:21-cv-01366-DLR Document 5 Filed 08/11/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Michael Anthony Fariss-Borello,                     No. CV-21-01366-PHX-DLR
10                  Plaintiff,                           ORDER
11   v.
12   United States Postal Service,
13                  Defendant.
14
15          Before the Court is Plaintiff’s application to proceed in forma pauperis (Doc. 2),
16   which will be granted. The Court must dismiss a case filed in forma pauperis if “at any

17   time the court determines” that the “action or appeal” is “frivolous or malicious,” “fails to
18   state a claim on which relief may be granted,” or “seeks monetary relief against a defendant

19   who is immune from such relief.” 28 U.S.C. § 1915(e)(2); see Lopez v. Smith, 203 F.3d

20   1122, 1127 (9th Cir. 2000). Having reviewed Plaintiff’s complaint, the Court concludes
21   that it does not presently comply with federal pleading standards and, therefore, must be
22   dismissed.

23          Federal Rule of Civil Procedure 8 requires a complaint to contain “a short and plain

24   statement of the grounds for the court’s jurisdiction,” “a short and plain statement of the

25   claim showing that the pleader is entitled to relief,” and “a demand for the relief sought.”

26   A complaint must also plead sufficient facts to state a claim to relief that is plausible on its
27   face. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Because one of the primary
28   functions of a complaint is to provide defendants with notice of the legal claims asserted
       Case 2:21-cv-01366-DLR Document 5 Filed 08/11/21 Page 2 of 2



 1   against them and the factual basis for those claims, a complaint written “without simplicity,
 2   conciseness and clarity” as to who is being sued and for what, “fails to perform the essential
 3   functions of a complaint.” McHenry v. Renne, 84 F.3d 1172, 1178-80 (9th Cir. 1996).
 4          Plaintiff’s complaint brings a claim against the United States Postal Service
 5   (“USPS”) for theft or receipt of stolen mail. (Doc. 1). However, the complaint is a
 6   convoluted narrative from which the Court struggles to extrapolate any concrete and
 7   plausible allegations against the USPS. Because Defendant cannot reasonably be expected
 8   to answer the complaint in its current form, it will be dismissed. However, the Court will
 9   give Plaintiff an opportunity to file an amended complaint that complies with federal
10   pleading standards. Plaintiff is encouraged to review Federal Rules of Civil Procedure 8
11   and 10, which address the form and content of a complaint. Plaintiff is also encouraged to
12   review the Handbook for Self-Represented Litigants, which is publicly available on the
13   Court’s website at http://www.azd.uscourts.gov/handbook-self-represented-litigants.
14   Additionally, the Court offers a self-service clinic for self-represented litigants.
15   Appointments may be made online at http://www.azd.uscourts.gov/federal-court-self-
16   service-clinic-phoenix.
17          IT IS ORDERED that Plaintiff’s application to proceed in forma pauperis (Doc. 2)
18   is GRANTED.
19          IT IS FURTHER ORDERED that Plaintiff’s complaint (Doc. 1) is DISMISSED
20   WITHOUT PREJUDICE for the reasons stated herein. Plaintiff may file an amended
21   complaint by no later than September 10, 2021. No amended complaint may be served,
22   however, until it has been screened by the Court. The Clerk of the Court is directed to
23   terminate this case without further order of the Court if Plaintiff does not file an amended
24   complaint within the timeframe specified herein.
25          Dated this 10th day of August, 2021.
26
27
28                                                  Douglas L. Rayes
                                                    United States District Judge

                                                 -2-
